 COMMUNITY CASH STORES 265 Community Cash Stores, Inc. and District Union No. 442, United Food and Commercial Workers national Union.* Cases 11-CA-7089 and 11-RC-4351 September 22. 1978 DECISION. ORDER. AND DIRECTION OF SECOND ELECTION BY CHAIRMAr-; FAI"NINCi AND MEMBERS PENELLO AND TRUESDALE On May 19, 1978, Administrative Law Judge ert Cohn issued the attached Decision in this ing. Thereafter. Respondent filed exceptions and a supporting brief. and the General Counsel filed an exception.1 Pursuant to the pmvisions of Section 3(b) of the National Labor Relations Act. as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and brief and has decided to affirm the rulings. findings.1 and conclusions of the Administrative Law Judge and to adopt his recommended Order. as modified herein. The Administrative Law Judge concluded that ployee Clowney acted as Respondent's agent based upon his finding that Respondent condoned and fied Clowney's antiunion activities. Although we agree with the conclusion that Clowney acted as spondent's agent. we do not adopt the Administrative Law Judge's rationale. Instead, we rely on the stantial evidence in the record indicating that ney had the apparent authority to act for Respondent in its antiunion campaign. The critical issue in mak-Łon Apnl 28, 1980, the Union filed a motion to amend the name of the Union, adVISing that, since the issuance af the Board's Decision. Amalga· mated Meat Cutters and Butcher Workmen of North America and Retail Clerks lnternatianal Umon had merged to form United Food and cial Workers International Umon. and following that merger Local 108 merged with District Umon 442 of Un1ted Food and CommerCial Workers. The Union, therefore. moved that 1ts name ne amended on the ballot to reflect these changes. The did not oppose the Union's motion. and by order dated May 13. 1980, the Board granted the Limon's motion and further ordered that the Umon's name m this Decision he amended to reflect the change. 1 The General Cnunsel's sole exception mvolved the Admm!Strauve Law Judge's madvertent reference to employee Johnson in sec. I. C. l. par. I. of his Decision. It is clear from the context and the record that the employee in questiOn is Williams. Accnrdmgly, we sustain the General Counsel's tion. We shall also correct an madvertent error in the Administrative Law Judge's recommended Order. 2 Respondent has excepted to certam credibility findings made by the mimstrative Law Judge. It is the Board's established policy not to overrule an Admimstrative Law Judge's resolutions with reSJ'<'Ct to credibility unless the clear preponderance of all of the relevant evidence convinces us that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91 N LRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We have carefully examined the record and find no hasis for reversing his findings. Respondent's request for oral argument is hereby denied as the record. exceptions. and brief, adequately present the issues and the poSitiOns of the part1es. 238 NLRB No. 29 ing this determination is whether under all the cumstances the employees would reasonably believe that Clowney was reflecting company policy and speaking and acting for management.3 Respondent argues that Clowney acted independently. However, the following evidence demonstrates that Clowney worked in concert with Respondent and could sonably be viewed by employees as its representative. Clowney is one of Respondent's older and more experienced employees. During the representation campaign. he circulated among the employees, tively sought to persuade them to reject the Union, and attempted to get employees to sign statements repudiating their union cards. Immediately after the speech given by dent's president on April 29, 1977,4 to kick off its tiunion campaign, Clowney approached employee Williams, who at the time worked in Respondent's tobacco room. Clowney interrogated Williams, as he later did other employees,5 about whether he had signed a union card. Clowney told Williams that he, Clowney, did not want Williams to get hurt and asked whether he wanted "to be like those loaders that they had in the back there. "6 About 2 weeks before July 4, Clowney had another conversation with Williams concerning the Union. Clowney offered to withdraw his request to take his vacation around July 4, and thus allow Williams to take his vacation at that time,7 if Williams would sign a statement withdrawing his union card. Williams fused and Clowney left the room. Within 20 minutes. Davis, Williams' supervisor, ordered Williams to load potatoes from the railroad cars. Williams was never returned to his former and more desirable tion working in the tobacco room, although ously such assignments had always been temporary. During the middle of May, Clowney spoke with another employee, Johnson, in the cafeteria at time. With Supervisor Dawkins present, Clowney told Johnson that he, Clowney, knew that Johnson had been organizing the employees, that the ees had held a union meeting, and that Johnson was a shop steward. Clowney added that as shop steward, Johnson "can tell the boys on the platform out there to get off their ass." 3 See Amencan Lumber Sales, 229 NLRB 414. 420 ( 1975); International AssoCiation ofMachmists v. N.LRB .. 311 U.S. 72 (1940). Ł All subsequent dates herein are in 1977. 'The Administrative Law Judge describes those incidents m full at sec. I, B, 2, of his Decis1on. 6 Although the Administrative Law Judge struck that portion of Wilhams' testimony in which he stated what he thought Clowney meant by "back there," it is clear that Clowney was referring to those employees who loaded trucks and railroad cars. Since Williams worked m the tobacco room, this reference to loading, a more arduous job than working in the tobacco room, was a veiled threat of a transfer to a less desirable position. 1 Both Williams and Clowney had stgned up to take their vacations around July 4. However, since company policy J'<'Tmits only one employee to he on vacation at a time and Clowney was senior to Williams, Williams could take July 4 olf only if Clowney Withdrew his request.  266 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Later, on June 22, just after Johnson had returned from the hospital and had been transferred from his forklift job to the more onerous task of unloading watermelons, Clowney told Johnson that the ident had been good to Johnson and that Johnson ought to do "the right thing" about the Union. Six days later, Clowney became more specific and gested that Johnson sign a statement repudiating his union membership. When Johnson refused, Clowney walked off stating that they had nothing more to talk about. It was more than 2 months after that exchange before Johnson was returned to his former and less arduous position of forklift driver. The most revealing incident involved employee Cromer, who, unlike the others, eventually cumbed and signed a statement asking to withdraw his union card. In mid-May, Clowney interrogated Cromer about whether he had signed a union card. Although Cromer said no, Clowney came back a week later and told Cromer that if he had signed a card he had better start "doing something about it." That same day Clowney got Cromer to admit that he had signed a card. At that point Clowney said that Cromer should sign a statement withdrawing his card. After Cromer agreed, Clowney left. Shortly thereafter, Clowney returned and told Cromer that Clowney would take him up to see Respondent's president about signing a statement to withdraw his union card. Cromer. however. declined the 
offer and said that he wanted to think about it some more. The next day Clowney unsuccessfully continued to sure Cromer into signing a statement by telling him that he had to sign the statement within a half hour. Cromer's supervisor, Davis, had a conversation with him 2 weeks later. Although Davis specifically said he was not going to ask Cromer whether he had signed a card, Davis warned Cromer that if he had signed a card he should "do something about it." ter Cromer replied that maybe Davis was right, Davis left and said that he would check with Cromer again. Davis raised the subject a second time 3 days later. Cromer then said that he might as well go ahead and sign the statement. Davis responded that he had not seen anything yet and thus Cromer had not proven anything to him. When Cromer asked what was meant by that statement, Davis said that Cromer knew. At that point Cromer acquiesced and said that he would sign the statement. Davis then left and 15 minutes later an office employee. Joe Pike. proached Cromer and took him to an office where Supervisor Dawkins was present. Pike told Dawkins that Cromer was going to sign a statement and that Dawkins should assist Cromer. Dawkins told Cromer to go up to the meeting room where Clowney would join him. A few minutes later. Clowney entered the meeting room with a sample statement and some en-velopes. Cromer signed the statement and gave it to Clowney. Soon afterwards, Cromer replaced Johnson as a forklift operator. Contrary to Respondent's contention that Clowney acted alone, the above incidents fully support the terence that employees would reasonably believe that Clowney was speaking and acting for management. Thus, Clowney clearly acted as Respondent's mediary with respect to soliciting statements from employees repudiating the Union. He offered to take Cromer up to see Respondent's president when mer indicated a willingness to sign such a statement. Respondent delegated to Clowney the responsibility of assisting Cromer in the statement's preparation, when Cromer eventually capitulated to Davis' sure. In addition, the timing of the circumstances rounding Clowney's activities suggests that. when Clowney attempted to persuade his fellow employees to repudiate the Union, he did so not as an individual employee but as a representative of Respondent. For example, Clowney warned Williams that he might end up like the loaders in the back. When Williams refused to sign a statement, he was transferred nently to a job unloading railroad cars within 20 utes of his refusal. Similarly, when Johnson rejected Clowney's entreaties, Johnson was kept in a job more onerous than his previous one as a forklift operator. However, when Cromer signed a statement he was given Johnson's forklift position. Finally, even ney's choice of tactic implicitly affiliated with him spondent's antiunion effort. Clowney's representation that signing the form statement repudiating the Union was "doing something about it" was echoed by Supervisor Davis. In summary, Clowney's activities focused on the solicitation of statements from prounion employees repudiating their union affiliation. conduct in which Respondent could not lawfully engage. He acted as Respondent's emissary with respect to procuring such statements. His solicitation campaign was implicitly adopted and supported by at least one of dent's supervisors. The circumstantial connection tween Clowney's activities and Respondent's conduct in transferring employees strongly suggests a certed effort, especially where Clowney accurately predicted the consequences of a failure to repudiate the Union. Based on these factors and the record as a whole, we conclude that the employees would ably believe that Clowney reflected company policy and spoke and acted for management. Accordingly, we find that Clowney had the apparent authority to act for Respondent.8 'In view of this finding, we also adopt the Admm"tratlve Law Judge; conclu"on that Clowney's mid·May statements to Johnson created the im· pressiOn of surveillance. We disagree with the AdminiStrative Law Judge'; rat10nale that the statements were unlawful because they were made in the pre,ence of Supervisor Dawkins and rely mstead on ou; finding herein that  COMMUNITY CASH STORES 267 ORDER Pursuant to Section IO(c) of the National Labor Relations Act. as amended. the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge as modified low and hereby orders that the Respondent, Community Cash Stores. Inc., Spartanburg, South Carolina. its officers, agents, successors, and assigns. shall take the action set forth in said recommended Order, as so modified: I. In paragraph 2(a) substitute the name "James McCollum" for that of "Paul Johnson." 2. Substitute the attached notice for that of the Administrative Law Judge. IT IS FURTHER ORDERED that the election held in Case II-RC -4351 be, and it hereby is, set aside, and that said case be, and it hereby is. remanded to the Regional Director for Region II to conduct a new election when he deems the circumstances permit the free choice of a bargaining representative. [Direction of Second Election and Excelsior note omitted from publication.] APPENDIX NoTICE To EMPLOYEES PosTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government The National Labor Relations Board. after a hearing in which all parties were permitted to introduce dence, has found that we violated the National Labor Relations Act, as amended. and has ordered us to post this notice and abide by it. The laws of the United States gives all employees these rights: To organize themselves To form. join, or help unions To bargain as a group through tives they choose To act together for collective bargaining or other mutual aid or protecion To refuse to do any or all of these things. WE WILL NOT discourage membership in Amalgamated Meat Cutters and Butcher men of North America. AFL-CIO. Local 108, or any other labor organization, by assigning ployees to more difficult and onerous jobs, or otherwise discriminate against employees for Clowney acted as Respondent's agent and thus Respondent" responsible for his conduct 10 the furtherance of the antmmon campaign. For the same reasons, we adopt the Admmistrative Law Judge's findmgs With respect to Cluwnej 's other antlumun arliVltJes. mcluding the 1mputatwn of Clowney's knowledge of the umon activity of certain employees to Respondent. lawfully engaging in union activities or protected concerted activities. WE WILL NOT unlawfully interrogate ees with respect to their union or concerted tivities. WE \VILL NOT threaten employees with sals if they engage in activities on behalf of the above-named union or any other labor tion. WE WILL NOT solicit employees to withdraw from or revoke their membership cards in the above-named union or promise them benefits in return therefor. WE WILL NOT create the impression of lance of our employees' union activities. WE WILL NOl in any like or related manner interfere with. restrain. or coerce our employees in the exercise of their rights guaranteed in tion 7 of the Act. WE WILL offer James McCollum his former job or, if such job no longer exists. a tially equivalent job and will restore his seniority and other rights and privileges. All of our employees are free to remain. or refrain from becoming or remaining. members of a labor ganization. CASH SmREs. INc. DECISION <H 1111-CASE RoBERT CoH:-.J, Administrative Law Judge: This dated proceeding, held pursuant to Section IO(b) of the tiona) Labor Relations Act. as amended (herein the Act), was heard at Spartanburg. South Carolina. on December 14-16. 1977,1 pursuant to due notice. The issues raised by the pleadings1 are, in essence, whether Community Cash Stores. Inc. (herein the Company or Respondent) interfered with. restrained, and coerced its employees in violation of Section 8(a)( I) of the Act. and discriminated against five of its employees in violation of Section 8(a)(3) of the Act, by acts and conduct of its agents and superVIsors hereinafter detailed.' Subsequent to the hearing, counsel for the General sel moved to amend the complaint to add as an additional allegation of violation of Section 8(a )(I) of the Act the parate application and enforcement of a no-soliCitation, distribution rule. (The original motion also alleged the eral invalidity of said rule; however. such allegation was subsequently withdrawn.) I granted the motion by order 1 All dates hereinafter refer to the calendar year 1977. unless otherwise mdicated. 2 The onginal charge was filed June 29. the complaint ISsued August 16. J The complaint case was consolidated With the representation case by Order dated August 30, wherem the Regional Director found that certam objectiOns filed hy Distnct Umon No. 442. L:mted Food and Commercial Workers International Unwn (herem the limon). to an NLRB electiOn con· ducted on August 17 we!re coextens1"e w1th certam allegatlt)ns m the cnm· plamt and could best he resolved hy a heanng.  268 DECISIONS OF NATIONAL LABOR RELATIONS BOARD dated February 2. 1978. Also within the time allowed, counsel for the General Counsel and counsel for the spondent filed post-hearing briefs, which have been duly considered. Upon the entire record in the case. including my tion of the demeanor of the witnesses,Ł I make the ing: FINDINGS AND CONCLIJSIONS I. THE ALLEGED USfAIR LABOR PRACTICES' A. The Union's Campaign and the Respondent's Response The Respondent is a corporation engaged in the retail grocery business through a chain of retail stores located in North and South Carolina; however. its warehouse located in Spartanburg, South Carolina, is the only facility involved in this proceeding. At such warehouse, where Respondent receives, stores. and ultimately ships to the retail stores items endemic to the modern day grocery store, are ployed approximately l 00 employees. Such employees are relatively unskilled and are principally engaged in the loading, stocking, and reloading of the merchandise ally or by means of mobile machinery such as forklift trucks. At all times material. the supervisory hierarchy of Respondent as relates to the warehouse was as follows: Broadus Littlejohn. Jr.. president; Harold Ross, warehouse manager; Ernest Davis, receiving supervisor; Billy Wingo, shipping supevisor; "Red" Dawkins. warehouse supervisor; and Frank Lancaster, produce supervisor.6 On April 25, the Union filed a petition with Region ll of the Board. seeking an election among the warehouse ployees, such case being docketed as Case 11-RC -4351-' 4 There are confticts in the testimony of employees, former employees. and supervisors of the Company respectmg the tssues 10 the case. In resolving such confticts, I have considered, inter alia, inherent probabilities, the abilities in ltgbt of other events, corroboration or lack of it. and consistencies or inconsistencies within the testimony of each witness and between the testimony of such witness and that of other witnesses with similar or ent interests. In addition, where applicable, I have considered the fact that some persons testifying on behalf of the General Counsel were still employed by the Respondent against whom they testtfied. The Board has noted such factor as bearing on the credibility of a witness. (See Georgia Rug Mill, 131 NLRB 1304, 1305(1961); Astro.l)'.<tems, Inc. 203 NLRB 49 (1973); Federal Envelope Company, Omaha, Nebraska, A Dmsion of Natwnwide Papers porated, 147 NLRB 1030, 1036 (1964).) My tiulure to detail each of the foregoing considerations, or other considerations which go into the ment of demeanor, should not be construed as an oversight or omtssion. Cf. Bishop and Malco, Inc., dlbla Walker's, 159 NLRB 1159, 1161 (1966). 1 There is no issue as to the Board's JUrisdiction or the status of the ing Unwn as a labor organization. The complaint alleges suffictent facll> respecting direct inflow of goods into the State of South Carolina, which are admitted by answer, upon which I may. and do hereby, find that the dent is an employer engaged in commerce within the meaning of Sec. 2(6) and (7) of the Act. It is also alleged, and admitted, that the Union is a labor organization within the meamng of Sec. 2(5) of the Act. 61t is alleged in the complaint, and demed in the answer of the dent, that one Leon (Bunny) Clowney is a supervisor and agent of the spondent in the so-called tobacco room of the warehouse. At the close of the hearing, I granted the Respondent's motion to dismiss that allegation insofar as it alleges that the said Clowney was a Sec. 2( II) supervisor. on the grounds that there was insubstantial evtdence on the record to sustain that claim. However, for reasons discussed infra, I find that Clowney was an agent of the Respondent insofar as some of the illegal conduct attributed to him in the complaint ts concerned. 1 The election was subsequently held on August 17, and the Union lost by a vote of 68 to 36. Timely objections to the election were filed on August 24 by the Union, and by order dated August 30, the Regional Director for Region II consolidated that case with the instant proceedmg, for hearing. The following Friday, April 29, President Littlejohn vened all of the warehouse employees and made a speech to them, the transcript of which is included in the record herein. Briefly stated, the speech may be characterized as one conveying strong antipathy toward the Union, with tial serious adverse consequences (both to the owners and the employees of the Company) arising should the Union campaign be successful. Thus, LittleJohn stated that the "matter [is] of serious concern for me, for you. and for your families ... "; that the 57-year-old Company "never had a Union. 1 do not want to have a union. I don't expect to have a union ... [and] I and every member of Community Cash team intend to do everything the law allows us to do to fight this union; to keep it out of here." He then went on to remind the employees of the benefits which the Company had bestowed upon them in the past, of the close, personal relationship that always existed between the management and the employees, and of the fruits for the employees that grew out of such a relationship such as financial assistance from the Company when they needed it for emergencies. He mentioned that the "first thing they [the Union] will try to do is tear down this close relationship you and I have built and destroy it." In that connection, Littlejohn pointed out that if the Union were to become the exclusive ing representative it would mean that the employees "would no longer be able to come to me, or any other ber of management with a problem relating to )OUr job with Community Cash. Instead. you would have to take this problem to some union stranger. some outside union agent. or some shop steward, and let them handle it fix you .... "Littlejohn closed the speech with the admonition: "I can truthfully say that I sincerely believe that getting mixed up with [the Union] will operate not to your benefit, hut rather to your serious harm." The speech is attacked in the complaint as one which contains language which "threatened employees with harm or other adverse consequences if said employees selected the Union as their collective-bargaining representative." I agree. particularly with respect to the following aspects: ( l) the part wherein Littlejohn states that should the Union be designated as the exclusive representative. the employees "would no longer be able to come to [him]. or any other member of management with a problem relatmg to [his] job with Community Cash." The Board, noting that selection by employees of a union does not, of course. preclude ployees as individuals from going to their employer with their problems (citing Sec. 9(a) of the Act) has held that a similar "threat of denial of statutory right in repnsal for selection of a union" interferes with the employees' free choice in the selection of a bargaining representative and constitutes interference, restraint, and coercion within the meaning of Section 8(a)(l) of the Act.8 (2) The "serious harm" aspect of the speech is strikingly similar to language m notices to employees which has occupied the attention of the Board and the courts in many cases in the past.' 'See General Electric Wiring Dev1ces. Inc .. 182 NLRB 876 (1970); Graber Manufacturing Company, Inc., 158 NLRB 244, 248 249 (1966): land Sportswear, Inc., Southland Manufacturing Company, Inc., 170 NLRB 936, 949 ( 1968). 9 See, e.g., Greensboro Hosiery Mills, Inc, 162 NLRB 1275 (1967), and cases cited therein; see also Block-Sourhland Sporl.n<-e<lf, Inc .. supra.  COMMUNITY CASH STORES 269 In Greensboro. the Board set forth its criteria for mining the legality of such notices. as follows [162 NLRB at 1276]: We have not ordinarily found such notices to he gal in and of themselves. for the hare words. in the absence of conduct or other circumstances supplying a particular connotation. can he given a noncoercive and nonthreatening meaning. Even the simultaneous tence of other unfair labor practices may not render the notice coercive. unless these practices tend to part a coercive overtone to the notice. Where we have noted that other unfair labor practices have been found. our decisions have been bottomed on the ise that there is a direct relationsh.ip between the notice and the total context in which it has appeared. ing unfair labor practices. which serves to give a ter meaning" to what might otherwise be viewed as innocuous or ambiguous words. [Footnote omitted.] In the most recent case which has been called to my attention regarding this point."' a three-member panel of the Board (one member dissenting) refused to find a tion because the record there "failed to reveal any ship between the letter (containing the "serious harm" statement) and any concurrent unfair labor practices." The speech in the instant case is factually distinguishable from the letter in Ohmite. Although both reflected sions of management's antipathy toward the unionizatiOn of its employees. the speech herein went to great lengths to point out the benefits which the employees enjoyed and which would obviously he placed in Jeopardy should the employees select the Union. One of the benefits was the close relationship which the employees assertedly enjoyed and which would he cut off by the placement of the Union in the warehouse." Moreover. the recitation of such benefits coupled with the "serious harm" statement certainly raises a reasonable inference in the minds of the employees that the source of such benefits might well dry up if the ees acted contrary to the obvious desires of their employer.11 Finally. as will he seen. the speech constituted only the opening volley of the Respondent's campaign to disabuse the employees of the advantages of joining the Union, some of which conduct overstepped the bounds of legality. Thus the speech here was definitely related to other unfair labor practices committed by the Respondent's supervisors or agents, although the latter occurred subsequently to the speech hut prior to the election. Based upon all of the foregoing. I find that the speech of President Littlejohn on April 29. in the particulars cussed above. constituted interference, restraint. and cion of employee rights guaranteed in Section 7 of the Act. in violation of Section 8(a )(I) of the Act.11 10 Ohmitt.' .. Company, Suhndwry of l\'orth Amt'ncan PhJ!zpJ Corporatwn. 217 435\1975). '' As previous!) noted, this aspect of the speech uself constituted an unfa1r labor practice. 12 Cf. GrtŁeiiJhoru Hos1ery Mills, Inc., supra, c1tmg the U.S. Supreme Court m N.L.R.B. v. Fxch<WI(e PariS Company .. 175 U.S. 405 1964. 13 Counsel for General Counsel presented on!) one witness, Larry ton. to testtfy respectwg LittleJohn's speech. T,, the extent that 
Middleton's test1mon)' '"'at vanance from Littlejohn's. I ned11 the latter. B. Other Alleged Violations of Section 8(a)( 1) The record reflects that during the months of May and June. the Respondent implemented the speech of Littlejohn by carrying on an antiunion campaign among the house employees. 
Thus. Supervisor Wingo admitted that he posted newspaper clippings on company bulletin boards whtch depicted strike violence and loss of jobs to employees due to stnkes at other plants. He also carried some pings around with him and showed them to individual ployees. There was also posted on company bulletin boards the name and address of the union and of the National Labor Relations Board. This was significant in that pany supervisors admittedly asked employees under their supervision whether the latter had read the bulletin boards and inquired whether the employees had any questions cerning the matters displayed thereon.14 It is abundantly clear from the record that employee Leon (Bunny) Clowney was central to the antiumon campaign in the plant. As viously noted. Clowney was alleged in the complaint to be a supervisor. Although I dismtssed this allegation at the close of the heanng upon Respondent's motio'l. based upon substantial evidence. I find, based upon the evtdence set forth below that Respondent's supervisors and management were well aware of his activities. that they condoned and ratified such activities. and that therefore Clowney became an agent for the Respondent with respect thereto." I. Supervisory status of Leon (Bunny) Clowney Clowney was an employee in the so-called tobacco room in the warehouse. which was under the supervision of nest Davis. There were approximately six employees in the tobacco room. and Clowney was one of the older. more experienced. employees there. However. he performed the same manual work that the other employees performed such as stocking items. pulling orders. operating the stamp machine. sweepmg the floors. etc. He punched the clock as did all other employees (admitted supervisors did not punch the timeclock) and was not the highest hourly paid empk)yee in the tobacco room.16 There is no evidence that Clowney had the power to hire. fire. or discipline ployees. Indeed, there was only one former employee of the company who testified that Clowney possessed or exercised any of the indicia of supervisory authority enumerated in Section 2( II) of the Act. Thus John Williams testified that when he was first hired, Clowney showed him what to do and how to do it. in the tobacco room. However. the record clearly shows that the work is of an unskilled nature, can be easily learned in a short time. and once learned the ees need no further instruction concerning the work; that they know what to do by virtue of a schedule posted daily in the tohacco room respecting the pulling of orders for the "It " apparent that the Company was aware that Its 'upervtsors could not. under usual circumstances. legally interrogate employees concernmg the1r umon member.h1p or sohc1t employees to revoke thetr umon ship cards. Accordmgly. the re<:ord reflects that the Company adopted the techmque of placmg antiUnion materials on the bulletin boards and then asking employees whether the laller had any questions or comment IOJ; the rna ller. I' Cf. lnternallonal A.uocwtwn of Machimst.< Tool and Die Makers Lodge No. 35, etc.v .. 'V.LR.B .. 311 U.S. 7211940). Jt. Marvtn Sizemore was pa1d a higher hnurl) rate than Cll1wney.  270 DECISIONS OF NATIONAL LABOR RELATIONS BOARD retail stores; further, that Davis, who has only a total of 25 employees under his supervision, regularly comes into the tobacco room several times a day to check on work formance. Former employee Williams testified that he heard Clowney recommend the employment of one end Brice. who was subsequently employed; however. there is also other evidence in the record that other employees made equally effective recommendations so that this is not particularly significant. Williams testified that on one sion Clowney admonished him concerning a shipment which had been erroneously sent, but no discipline was posed. Finally, he testified that he requested time off from work on one indefinite occasion which Clowney "o.k.'d"; however, there is no proof that Clowney exercised the use of independent judgment on this occasion. In sum. as previously noted. there is simply a lack of substantial evidence that Clowney either possessed or cised the authority over employees in the Tobacco Room required under Section 2( 11) of the Act.1' However. as previously noted. the record amply supports the contention of counsel for the General Counsel that Clowney's sympathies were against the Union and that he actively sought to persuade his fellow employees to reject the Union and to seek return of any union cards which they may have signed. This testimony is undenied and may be briefly set forth as follows: 2. Clowney's antiunion activities a. John Williams testified that Clowney asked him if he had signed a union card and stated that he would not tell anybody that Williams had signed a card. Subsequently, ('Iowney offered to let Williams have his vacation during the week of July 4 if Williams would sign a statement to get his union card back." b. In mid-May. employee Paul Johnson had a tion with Clowney and supervisor "Red" Dawkins in the cafeteria. Clowney said. "I hear that you're getting this union started." When Johnson replied that he was unaware of what Clowney was talking about, Clowney stated, "I heard you all had a meeting Saturday." Johnson edged that there was a meeting but it was the previous Saturday. Whereupon. Clowney said, "I heard that at the meeting you were voted in as a shop steward, "but Johnson retorted, "I don't know what you're talking about." ney responded, "You are a shop steward; you can tell the boys on the platform out there to get off of their ass."19 11 Clowney not railed as a witness at the hcanng. and for the General Counsel urged that I draw an adverse inference from Respondent's failure tu call him (it was not shown that he was unavailable; mdeed. he may have appeared in the wurtroom for part of the proceeding). However, the Board has held that it was improper for an Admmtstrattve Law Judge to draw such an adverse mferem:e where the person was an employee and equally ava1lable to all part1es. See Mangurwn's, Inc., 227 "<l.RB 113, fn. 2 1976. 18 This should not be construed as an md1cm of supervisory authority. The record reflects that employees m the tobacco room signed a scheduled for their vacatmn week and that Wilhams desired the week of July 4. However, Clowney indicated to W1lliams that because of h1s senionty.' he JCiowneyJ had preference, hut that he would exchange times with WJ!Iiams 1f the latter would sign the statement to get h" umon card back WJ!Iiams refused. "Neither Supervisor Dawkms nor Clowney were called as Witnesses at the heanng: under the cJrcumstances. I believe it appropnate to draw an adverse mference from the Respondent's faliure to call Dawkms as a Witness. he c. On or about June 22. Johnson had another tion with Clowney in the warehouse wherein the latter called to Johnson -the favors which President Littlejohn had done in the past for him and suggested that when "this union thing comes up.'' Johnson respond by "doing the right thing.'' d. On June 28, Johnson had another conversation with Clowney in the tobacco room wherein Clowney asked if Johnson liked the working conditions at the Company. When Johnson answered affirmatively, Clowney requested that Johnson sign a paper to get his union card back. son declined. Whereupon. Clowney reiterated. "Hasn't Dick Littlejohn always loaned you money and helped you?" When Johnson acknowledged that he had. Clowney said. "Why turn on him. why go against him?" Johnson responded that he thought what he [Johnson] had done was "right.'' but Clowney retorted, "Well, since you don't want to sign the paper to get the union card hack we ain't got nothing to talk about." e. In May, Clowney had several conversations with ployee Donald Cromer in which he interrogated Cromer as to whether the latter had signed a union card. Although Cromer had in fact signed such a card, he did not admit it to Clowney. Clowney advised that if Cromer had had thing to do with the Union or signed a card. he ought to do something about it because the Union was no good for him. When Cromer finally admitted that he had signed a umon card, Clowney advised that Cromer do something about it, and stated that he [Clowney] had a statement that Cromer could sign and "get his name cleared with the union." tially. Cromer declined to sign such a statement, but after several solicitations by Clowney. he accompamed Clowney to a mom adjacent to the tobacco room. However. when Clowney showed him the statement to be signed. Cromer changed his mind and left the office. The next day Supervisor Davis approached Cromer and stated that he [Davis] did not intend to ask Cromer whether the latter signed a umon card. hut if he had done so, he should do something about it. Cromer responded that vis might be "right about that." About 3 days later Davis returned to Cromer and stated that Cromer had not proved anything to him; whereupon. Cromer replied that he would sign the statement. About 15 minutes later an office ployee approached Cromer and the latter went with him to Supervisor Dawkins who. in turn. told Cromer to go to "the meeting room. and that he [Dawkins] would get Bunny [Clowney] to come on up." Shortly thereafter. Clowney came in with a statement and two envelopes. The language nf the statement indicated that Cromer wanted his card back from the Union. and Cromer executed it. Thereafter. Clowney said that that is what he had been trying to get Cromer to do all of the time and that "I was doing the right thing by writing that letter.""' hemg an admitted superv1sor and 1t not appeanng that he was unavaliable to testify. Accordingly, I credit Johnson's testimony and find that the state· ments of C'lowne)'. m the presence of an admitted supervtsor. an of of unum a...:tivtttes, m violation of Sec. 8(a)( 1) of the Act. 20 Credited testimony of Cromer. After Cromer had stgned the statement and placed it in the envelope, Clowney advJSed Cromer to leave by the SJde door so that no one would see him  COMMUNITY CASH STORES 271 It is apparent from the foregoing recitation that dent's Supervisor Dawkins was well aware of Clowney's activities respecting solicitation of employees to revoke their union cards, and therefore the conduct of Clowney in this regard, which patently constituted interference with their Section 7 rights in violation of Section 8(a)( I). was attributable to the Respondent. That "Red" Dawkins was not the only supervisor who was aware oL condoned, and approved Clowney's conduct was confirmed by the testimony of Supervisor E;nest Davis. Davis testified that he knew that Clowney was against the Union. and that he was "going around talking to some of the employees about the union." Davis did not tell Clowney "that he wasn't supposed to be talking to people about the union during work time" even though there was a company rule against solicitation in the warehouse. This admission of Davis. considered with the credited testimony of Cromer (that Davis pressured him into signing the statement and apparently sent an office employee to consummate the ter when Cromer indicated his acquiescence) further firms, in my view, the conclusion that Respondent's visors. being aware that it was unlawful for them to solicit employees' signatures to revoke their union cards, utilized Clowney to accomplish their objective. f. During ApriL Clowney had a conversation with ployee James McCollum in which he advised that he ney] knew McCollum's parents, that McCollum was a "good boy." but the Union would not "do him any good." "vfcCollum responded that "he was his own man." g. In May, Clowney had a conversation with employee Allen Meadows in which Clowney advised Meadows to "stay away from the union." Clowney further suggested that if Meadows had a union card he should sign a ment to get it hack. Meadows responded that he would "think about it." h. In May, Clowney told employee David Scott that he [Clowney] did not like the Union. and felt that it would hurt the employees. He also explained to Scott how the latter could get his union card back if he so desired--that he could sign a statement in the office to accomplish that. i. In June. Clowney had a conversation with employee Lewis Rogers in which he stated, "Something is going to happen to all of you beefcutters. and wasn't [Rogers] sorry he signed a union card." Rogers' responded. "No. he was not sorry." 3. By Supervisors Wingo and Ross In May and June, employee Abraham Jeter had sations with supervisors Harold Ross and Billy Wingo cerntng the Union. According to Jeter. both Ross and Wingo asked him how he felt about the Union, and he responded, "Whichever side wins. that's the side I am for." Both Ross and Wingo denied interrogating Jeter in the manner he testified. hut admitted initiating the tion by asking Jeter whether there were any questions he would like to ask concerning the umon campaign. Jeter had no questions. The credibility Issue here has been exceedingly difficult: howe\er. I am inclined to credit Wingo and Ross. In addi-tion to all of the factors set f(Jrth supra, fn. 4. I am vmced that Respondent's supervisors were instructed that it was probably illegal for them to directly interrogate an ployee concerning the latter's union activities hut that they could properly ask the employee whether the latter had read the company bulletin board. and if he had any tions concerning the union campaign. The record is dantly clear that the supervisors utilized this technique among the employees whom they knew or were under their supervision. Accordingly, I shall recommend that the plaint he dismissed insofar as it alleges coercive tion on the part of Wingo and Ross.2' Employee Lewis Rogers testified that in June. Supervisor Billy Wingo walked up to him on the loading platform and asked Rogers whether he had signed a union card. When Rogers replied affirmatively, Wingo retorted that "He never had it so good." Wingo admitted talking to Rogers about the Union several times. asking the latter whether he had checked the bulletin board and did he understand it. When Rogers acknowledged that he had read the material on the hullettn board, Wingo told him that if he ever had an) questions, Wingo would try to answer them for him as best he could. For reasons expressed in the preceding graph. I credit Wingo and recommend dismissal of the complaint insofar as it alleges coercive interrogation by Wingo as to Rogers. Wingo admitted having several conversations with ployee David Scott. (Scott placed them in June.) Wingo showed him some newspaper clippings which depicted other plants where union workers had lost their JObs. When Scott appeared unimpressed-stating that the material was propaganda-Wingo expressed his conviction that the Union would be detrimental to the workers-that there was a possibility that they would lose their jobs or that their hours would be cut.Jl I find such statement--particularly in the context of the newspaper clippmgs--to be threatening and coercive of employee rights. in violation of Section 8(a)( I) of the Act. 4. The no-solicitation rule On or about April 29. the Company posted a solicitation rule which stated, in relevant part: Solicitation by employees on Company property ing working time. which in any way interferes with work. is prohibited. As previously noted. I granted a post-hearing motion by counsel for the General Counsel to allege that the dent violated Section 8(a)( I) of the Act by its disparate application of the foregoing rule. Such motion was based upon the testimony of Superv1sor Ernest Davis, elicited on cross-examination. to the effect that Davis knew that Leon (Bunny) Clowney was against the Union: that he also knew that Clowney was "going around talkmg to fellows about " I have also considered. m makmg thiS spec1fic cred1tnhty resolution, the impairment of Jeter's credibility bn>ught about by the contradiction between his tesumonj at the heanng and that 1n a preheanng affidavit. "Credited testimony of Scott. The fact that thiS statement appeared onl) m h1s seconJ prehearing affiJav1t and not 1n the ftrst does not ovemde. m my view. the truthful and candid manner m wh1ch he testified on the WltneS> stand.  272 DECISIONS OF NATIONAL LABOR RELATIONS BOARD the Union"; and that Davis did not prohibit or attempt to prohibit Clowney from engaging in such conduct. It may he reasonably inferred from all of the evidence in the record that Clowney engaged in such conduct. at least in part, during working time. However, it is my view that the eral Counsel has not sustained his burden of proof on this issue because there is no evidence that the Respondent hibited, or sought to prohibit, prounion employees from liciting on behalf of the Union during working hours or generally permitted solicitation for other purposes.21 though one may surmise that, in view of the Respondent's strong antipathy toward the Union's organizational paign, there was a discriminatory purpose for the rule, picion is no substitute for evidence. Accordingly I find that there is insubstantial evidence on the record to support this allegation of the complaint: I shall therefore recommend that the complaint, to this extent, be dismissed. C. The A fleged Discrimination The complaint alleges that the Respondent, in May and June, discriminated against five of its employees." by signing them to more difficult and onerous jobs, because of their union activities. The record reflects that the "more difficult and onerous jobs" referred to the unloading and handling of watermelons, potatoes, or similar produce by hand. The Respondent, while admitting making the alleged assignments, denied that it was for a discriminatory reason. However, I find for the reasons discussed below that, with the exception of Abraham Jeter and Lewis Rogers, there is substantial evidence on the record to sustain the contention of the General Counsel. As previously noted, the two supervisors of the house who have employees regularly assigned to them on the day shift are Billy Wingo, supervisor of shipping, and Ernest Davis, supervisor of receiving.l' Under normal ditions, an employee would work for the supervisor to whom he was assigned and perform essentially the same duties. For example, an employee assigned to the tobacco room under Davis would normally work every day forming his tasks in that location under Davis; similarly, an employee operating a forklift truck on the shipping form would normally work every day in that capacity under Wingo. However, as might be expected, on certain sions work in one part of the warehouse might be slack while in another part. due to unusual shipments of chandise. there would be a heavy demand. In these stances, Wingo and Davis would call upon each other for the use of an employee, or a number of employees, for sistance. These requests would customarily be granted and, as Wingo testified. ordinarily the employees would return to their respective supervisors once the temporary situation abated. The record reflects that commencing in late May, and continuing into June and July, Respondent received a stantial number of watermelons which had to he unloaded 23 See State ChemJca/ Company. 166 NLRB 455 1967; cf. Roney Plaza Apartments 232 NLRB 409 ( 1977). 24 John Wilhams, Paul Johnson, Abraham Jeter, James McCollum. and Lewis J. Rogers. 21 There is a night crew under the supervJSJOn of Frank Lancaster wh1ch receives and unloads produce arriving at the warehouse at night. manually from ratlroad cars. Such work was, in my ment. clearly of a more onerous and arduous nature than, f6r example, operating a forklift machine, or "pulling ders" of cigarettes or cosmetics in the tobacco room, or sweeping the floors of the warehouse. As previously noted, the five employees under consideration were, in May and June. reassigned from their normal duties to work ing the watermelons and other produce, along with proximately a dozen other employees. Their individual cumstances may he briefly set forth as follows: I. John Williams Williams worked for the Company for about 2 years fore he voluntarily quit in October. During this time, he had worked under the supervision of Ernest Davis and was regularly assigned to the tobacco room. However, both vis and Williams testified that during the latter's ment he was sporadically assigned to other jobs including "working on the railroad." i.e., manually unloading duce or other items from railroad cars. Johnson testified that he was active in the organizational campaign in the spring of 1977; that he attended some 18 union meetings and solicited other employees to join the Union. quent to Littlejohn's speech on April 29, he had two versations with Clowney concerning the Union, above set forth, the latter conversation being concerned with ney's offer to exchange places on the vacation sheet with Johnson if the latter would sign a statement to get his union card back. Johnson refused. It was, according to Johnson's testimony, immediately following that conversation that Davis assigned him from the tobacco room to working on the railroad. Most significantly, he remained there until he voluntarily left Respondent's employment in October. I find the assignment by Davis to he discriminatorily tivated, based principally upon (I) the timing of the ment (shortly after Williams' refusal to acquiesce in ney's proposition) and (2) the fact that, contrary to prior practice, Williams was not reassigned to his regular work in the tobacco room following the temporary assignment of unloading watermelons. Contrary to the contentions of the Respondent. the Respondent was clearly aware of liams' sympathies toward the Union as indicated by the conversations with Clowney, an agent of Respondent. The fact that Williams had previously performed manual labor on the railroad is beside the pmnt because, as previously noted, such work was assigned on a sporadic basis and liams was always returned to his job in the tobacco room. Finally. the fact that other employees whose union thies were not shown to be known to the Respondent cluding one employee who acted as Respondent's observer at the election) were assigned 
to the railroad at about this time does not negate the conclusion that the Respondent discriminated against some of its prounion employees.26 26 ln Jts brief, Respondent cites The Dayton Tire & Rubber Company, A Division of the Firestone Tire & Rubber Company, 216 NLRB 1003, 1007 08 1975, in support of its defense. Respondent claims that in the cited case. "the Board held that the assignment of two known union adherents to more difficult and onerous jobs was not un]awful. since there was a busmess reason for the transfer and smce employees other than the alleged discriminatees were assigned to the same job." (Resp. br., p. 22). However that case is factually distinguishable. There. due to an unusual situation in a warehouse.  COMML:NITY CASH STORES 273 2. Paul Johnson Johnson worked under Supervisor Wingo for about 5 years prior to the alleged discrimination in June. For the period immediately preceding his assignment to the road, he worked as a forklift operator. In June. Johnson was hospitalized for a penod of time. and when he returned to work he found that his forklift job had been assigned to another employee. Donald Cromer. and Wingo directed Johnson to "go with Ernest Davis." Davis assigned him to unloading watermelons hy hand. When Jnhnson plained to Davis that he had just been discharged from the hospital and the work was hurting his hack. Davis was Impressed. and .Johnson continued working in that capaclt) for 2 weeks. He was then returned to Wingo where he loaded trucks hy hand on the platform for a period of ahout 2 months hefore he was reassigned to dnving the forklift truck. Johnson's conversations with Clowne\ and Dawkins cerning the Union have heen set forth previously. It will he recalled that when Johnson refused to "sign the paper to get his umon card hack," Clowney replied. "WelL since Vt>u don't want to sign the paper to get the union card hack-we ain't got nothing else to talk about." Respondent contends that since Johnson's JOb nn the forklift machine was taken by Cromer. a known union supporter, while Johnsnn was on medical leave. the assignment of Johnson could not he found to he dicriminatorily motivated. However. there IS a significant difference: Cromer acquiesced in Clownev's licitation and signed the revocation statement; John;on fused to d<> so. I find. based upon all of the foregoing. that the ment to Johnson to perf()rm the arduous work of lifting watermelons immediately upon his release from the taL the continued assignment of such work after he plained to the Respondent about such back-breaking work: and the following assignment for approximately 2 months to unloading trucks by hand. constituted retribution hy the Respondent for Johnson's failure to cooperate with it With respect to the union campaign. It therefore constituted crimination to discourage union membership. m violation of Section 8( a H 3) of the Act. 3. Abraham Jeter Prior to the alleged 
discriminatory assignment in June. Jeter worked under Supervisor Wingo operating a forklift machine. It should he pointed out that Jeter has only one fully developed arm: the other arm is a stub. When hired, he told Wingo and Ross that he thought he could handle "groceries." meaning cases of goods. Dunng the period of his employment with the Company prior to June (he menced working In September. 1976), Jeter spent most of all hut one of Ihe warehousemen assigned to the rail dock (Which mcluded Ihe Iwo alleged discnminatees) unloaded boxcars for 2 consecutive days. L'nder these Circumstances Ihe AdminiStrative Law Judge (affirmed hv the Board) dismiSsed th1s allegatwn of Ihe complaint even !hough Ihe alieged dJscnmmatees were the only warehousemen who wore proumon T -sh1rts. Here, as prevtously pomted out. the d1scnmination Oased OL)l onl)· upon the t1mmg of the asSignment hut also upon the Respondent's fa1lure. con· trary to pnor pra...:ttL'e ami Without proffer of another reason. to reassign WJlhams tn the toharco room j('h his time operating material handling and haulmg machines such as a "double Jack" and a forklift truck. In the earl\ part of June. Wingo assigned him to DaVIs who took over to the watermelon truck. \\l'hen Jeter expressed prise at such assignment, Davis said. "'l'ou can do anything we've got to do in the warehouse.'''' Jeter w\lrked 4 hours that morning attempting to load watermelons: however. when It hecame evident that he could not handle them he was returned to h1s joh loading trucks and sweeping the warehouse. In my view, there is insubstantial C\Idence to support the contention of the General Counsel With respect to Jeter. The only evidence of his union actin ties is that he attended union meetings and signed a card. There is no evidence that an} of this was viewed hy any management representative, and his conversations concerning the union with Ross and Wingo above described. do not reflect that either supervisor was made aware of Jeter's umon sympathies. Accordingly. 1 find a lack t>f substantial evidence of company knowledge upon which to base a finding of violat.:)n. \loreover. when it was evident that Jeter was unable to perform the ment of unloading watermelons, he was reassigned to other work within 4 hours, work which was less onerow, and which he and other warehousemen had regularly performed in the past. lJ nder all circumstances. therefore. I shall ommend that the complaint be dismissed msofar as it leges discriminatory conduct toward Abraham Jeter. 4. James Me( 'ollum Pnor to the alleged discrimmation on :vtav 21. McCollum worked as a t(Jrkiift driver under Wmgo. In late Apnl or earl:->' Ma), \1cCollum had a conversation with Clowney Ill which the latter told him that the l:n1on would not "do him any good." McCollum responded that "he was his own man" and walked oft-. About 2 weeks later lum wa' assigned hy \Vmgo to work for Erne!>! Da\ is. There, he was assigned to unloading trucks f()r about a week and then was assigned to the railroad performmg manual labor. Prior to this assignment. he had never loaded boxcars hy hand dunng his employment with the Company. As far a' the record shows. he was never ferred bad. to his former job operating the j()rklift truck and was at the time of the hearing unloading railroad cars under Supervisor Davis. '\'either Wingo nor Davis adequately explained. in 111) view. why McCollum was not returned to his former JOb as was customary. Wingo testified that Davis came to him l\lle day and sa1d he wanted a man. and \\l'ingo sent him James McCollum because McCollum was apparently the first ployee Wmgo saw on the platform followmg Da\Is· re4uest. Under all circumstances. mcluding particularl:-the t11mng of the tram.fer following the Clowney-McCollum tion in which the latter indicated a lack of cooperation With Clowney. I am convinced and therefore find that the ment of \1cCollum to the more arduous and onerous 10b of unloadmg trucks and boxcars ·-to which he was nently assigned--was motivated, at least in part. b:. lum's umon actiVIties and Ill order to discourage ship m the L:mon m vwlat10n of Section 8(a)(3) of the Act. ::.7 TestJmon)' nf Jeter  274 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 5. Lewis J. Rogers This employee was performing the job of loading trucks under Supervisor Wingo immediately prior to the alleged discrimination in June. He had conversations with Wingo and Clowney in June. above described, in which Rogers told Clowney he was not sorry that he signed a union card. Rogers was directed by Wingo to work for Davis who signed him to unload some watermelons. This job lasted for about 2 weeks. and he was then returned to his old job of loading trucks. In my view, the evidence is insubstantial that Rogers' assignment to unloading watermelons was discriminatorily motivated. As previously pointed out. approximately 16 employees. including the employee who acted as dent's observer at the election. were reassigned from their regular jobs during this period to work temporarily ing watermelons. Under these circumstances. and since Rogers was returned to his old job following the temporary assignment. I find a lack of substantial evidence that the assignment was discriminatorily motivated. Accordingly. I shall recommend that the complaint be dismissed insofar as it alleges discriminatory conduct hy the Respondent wards Lewis Rogers. 11. 1 III: RI:PRFSEVI A noN (Case II-RC -4351) Based upon all of the foregoing. I find that there is stantial evidence on the record that Respondent. by its pervisors and agents, engaged in wrongful and unlawful conduct during the period subsequent to the filing of the petition and prior to the election. and therefore conclude that the Union's objections to the election he sustained and that a new election be scheduled at a time found by the Regional Director to he appropriate. Ill. I EHI:CI 01· II IE l'NFAIR LABOR PRACTICES l'I'ON COMMI:RCE The activities of Respondent set forth in section I, above. occurring in connection with its interstate operations, have a close. intimate. and substantial relationship to trade. fic. and commerce among the several States and tend to lead to labor disputes. burdening and obstructing merce and the free flow thereof. Upon the basis of the foregoing findings of fact and upon the entire record, I make the following: oF LAw I. The Respondent is an employer engaged in commerce within the meaning of the Act. 2. The Union is a labor organization within the meaning of the Act. 3. By coercively Interrogating employees concerning their umon activities; by threatening employees with sals if they selected the union as their collective-bargaining representative: by soliciting employees to withdraw from the Union and revoke their membership cards, and ing them benefits in return therefor: and by creating an impression of surveillance of its employees' union activities. the Respondent has interfered with. restrained. and coerced employees in the exercise of rights guaranteed them in tion 7 of the Act, in violation of Section 8(a)(l) of the Act. 4. By imposing more onerous and arduous duties upon its employees John Williams. Paul Johnson. and James Collum, in order to discourage membership in the Union, Respondent has engaged in, and is engaging in. unfair labor practices within the meaning of Section 8(a)(3) and (I) of the Act. 5. The aforesaid unfair labor practices are unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the Act. THE REMEDY Having found that the Respondent has engaged in unfair labor practices 
violative of Section 8(a)( I) and (3) of the Act. I shall recommend that it cease and desist therefrom and take certain affirmative action designed to effectuate the policies of the Act. It having been found that Respondent discriminated against its employee James McCollum. it is recommended that Respondent immediately restore this employee to his t<xmer position or. if such position no longer exists, to a substantially equivalent position. without prejudice to his seniority or other rights or privileges.2' Upon the foregoing findings of fact. conclusions of law, and the entire record, and pursuant to Section IO(c) of the Act. I hereby issue the following recommended: ORDER19 The Respondent Community Cash Stores. Inc .. burg. South Carolina. its officers. agents. successors. and assigns. shall: I. Cease and desist from: (a) Discouraging membership in District Union No. 442, United Food and Commercial Workers International Union, or any other labor organization. by assigning ployees to more difficult and onerous jobs. or otherwise criminating against employees because of their union bership or activities. (b) Coercively interrogating employees concerning their union membership or activities. (c) Threatening employees with reprisals should they join or assist the above-named union or select it as their collective-bargaining representative. (d) Soliciting employees to withdraw from the named union. to revoke their membership cards. or ing them benefits in return therefor. " The foregmng affirmative directive ts not applicable to the other crimmatees smce Williams is no longer employed by the Company and Johnson was eventually restored to his former JOb of drivmg a forklift truck. No back pay is mvolved since the wage rate of the discnmmatees was fected by the dtscriminatory transfers. 29 In the event no exceptions are filed a> pnWJded bv Sec. I 02.46 of the Rules and Regulations of the NatiOnal Labor Relattons-Board, the findings, conclusions, and recommended Order herein shall, as provtded in Sec. t02.48 of the Rules and Regulations. be adopted by the Board and become its findmgs, conclusions, and Order. and all objectmns thereto shall be deemed wa1ved for all purposes.  COMMUNITY CASH STORES 27S (e) Creating the impression of surveillance of its ees' union activities. (f) In any like or related manner interfering with, straining, or coercing employees in the exercise of their right to self-organization. to form, join, or assist the named labor organization, or any other labor organization, to bargain collectively through representatives of their own choosing. to engage in other concerted activities for the pose of collective bargaining or other mutual aid or tion, or to refrain from any and all such activities. 2. Take the following affirmative action which is deemed necessary to effectuate the policies of the Act: (a) Offer Paul Johnson immediate and full reinstatement to his former job or. if such job no longer exists, to a stantially equivalent position, without preJudice to his niority or other rights and privileges. (b) Post at its Spartanburg. South Carolina. warehouse. copies of the attached notice marked "Appendix.'''° Copies "'In the event that thts Order ts enforced hy a Judgment of the lim ted States Court of Appeals. the words in the notice reading "Posted h) Order of the National Lahor Relations Board" shall read "Posted Pursuant to a Judg-of said notice. on forms provided by the Regional Dtrector for Region II, after being duly signed by the Company's authorized representative. shall be posted by it immediate upon receipt thereof, and he maintained b) tt for 60 secutive days thereafter. in conspicuous places. including all places where notices to employees are customarily posted. Reasonable steps shall he taken by the Company to insure that said notices are not altered. defaced, or covered by any other material. (c) Notify the said Regional Director. tn wrtttng. withtn 20 days from the date of this Order. what steps have been taken to comply herewith. 11 IS FL:RTHER RECOMMESDED that the election tn Case II-RC -4351 be set aside and that a new electiOn he uled at a time found by the said 
Regional Director to be appropriate. IT IS FURTHER RH that the complatnt he missed in all other respects. ment of the Umted States Court of Arpeals Enforcmg an Order ot the tiona! Lahor Relatwns Board." 